          Case 1:20-cv-05731-RA Document 10 Filed 09/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 JOSUÉ PAGUADA, on behalf of himself and all
 others similarly situated,
                                                              Docket No: 1:20-cv-05731-RA

                                Plaintiffs,                  NOTICE OF SETTLEMENT

                       -against-



   PORTMEIRION GROUP DESIGNS, LLC

                               Defendant.


Now comes the Plaintiff RAYMOND GONZALEZ by and through counsel, to provide notice to

the Court that the present cause has been settled between the parties, and states:

   1. A settlement in principle has been reached between Plaintiff and Defendant and settlement

       agreement (“Agreement”) is in the process of being finalized. Once the Agreement is fully

       executed, and certain conditions have been fulfilled pursuant to the Agreement, the parties

       will submit a Stipulation of Dismissal with prejudice, and without costs, pursuant to

       Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

   2. The parties respectfully request that the Court stay this case and adjourn all deadlines and

       conferences.

       Dated:     Queens, New York
                  September 15, 2020

                                                      Respectfully submitted,
                                                      /s/ Mars Khaimov
                                                      Mars Khaimov, Esq.
                                                      Mars Khaimov Law, PLLC
                                                      10826 64th Avenue, Second Floor
                                                      Forest Hills, New York 11375
                                                      marskhaimovlaw@gmail.com


                                                 1
